Citation Nr: 0408763	
Decision Date: 04/05/04    Archive Date: 04/16/04	

DOCKET NO.  03-07 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for degenerative joint 
disease of the left hip. 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968.  

This matter arises from a January 2003 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO, in pertinent part, 
denied entitlement to service connection for hypertension, 
degenerative joint disease of the left hip, bilateral hearing 
loss, and tinnitus.  

In November 2003, the appellant provided oral testimony 
before the undersigned Veterans Law Judge of the Board of 
Veterans' Appeals (Board) at a video conference hearing; a 
transcript of that proceeding is of record.  

As to the issues of entitlement to service connection for 
degenerative joint disease of the left hip, bilateral hearing 
loss, and tinnitus, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington DC.  VA will 
notify the veteran if further action is required on his part. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue of the veteran's entitlement to 
service connection for hypertension has been obtained.

2.  Hypertension clearly and unmistakably preexisted active 
service.  




3.  Preexisting hypertension increased beyond its normal 
progression during the veteran's active military service.  


CONCLUSION OF LAW

Preexisting hypertension was aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter; Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).


On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of entitlement to 
service connection for hypertension has been properly 
undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Service Connection for Hypertension

The appellant contends that hypertension was manifested 
during his active military service.  He points to elevated 
blood pressure readings during military service in support of 
his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for hypertension if that 
disability becomes manifest to a compensable degree within 
one year following the veteran's discharge from military 
service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Alternatively, service connection may be granted for 
any disorder that preexisted military service if the 
disability was aggravated during military service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Aggravation is indicated when a disability increases beyond 
its normal progression as a result of military service.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  Id.  

The facts are as follows.  During a preinduction medical 
examination conducted in July 1966, the veteran's blood 
pressure was noted to be 138/84.  Based upon that, and other 
clinical findings, the veteran's vascular system was noted to 
be within normal limits.  However, in June 1967, the 
veteran's blood pressure was noted to be 140/94.  A letter 
from his private physician dated July 3, 1967, indicated that 
the veteran had first been diagnosed with hypertension in 
1963.  At that time, he had blood pressure readings ranging 
from 160/80 to 200/100.  

The doctor indicated, however, that by February 1964, the 
veteran's blood pressure was 130/80 without treatment.  On 
July 18, 1967, the veteran's blood pressure was noted to be 
145/85.  The military physician who took that reading 
indicated that he did not feel that follow-up was necessary.  
During a medical examination conducted in July 1968 just 
prior to the veteran's release from active duty, his blood 
pressure was noted to be 150/90.  

Various private and VA treatment and examination records 
dated from the 1980's until December 2002 indicate the 
presence of hypertension.  On December 2, 2002, the veteran's 
blood pressure was 160/80 in both arms.  This was so, despite 
the fact that the veteran had been prescribed and was taking 
Diovan with Hydrochlorothiazide for this disorder.  

The foregoing indicates that the veteran had hypertension 
prior to entering military service, but that this disorder 
apparently was well-controlled.  However, during military 
service, his hypertension again became manifested in multiple 
elevated blood pressure readings.  There is no clear and 
unmistakable evidence of record to rebut the presumption that 
the increase in the veteran's blood pressure represented an 
aggravation of his preexisting hypertension.  

As such, service connection by way of aggravation for 
hypertension is warranted.  See 38 U.S.C.A. §§ 1110, 1153; 
38 C.F.R. § 3.306.  Moreover, the record tends to indicate 
continuity of symptomatology since the veteran's discharge 
from military service.  See 38 C.F.R. § 3.303 (2003).  This 
is exemplified by various medical records dating back to the 
mid-1980's, as well as testimony offered by the veteran at 
his personal hearing before the undersigned.  In reaching the 
foregoing decision, all reasonable doubt has been resolved in 
the veteran's favor.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for hypertension is 
granted.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In August 2002 the RO issued a VCAA notice letter to the 
veteran which is consistent with Quartuccio, supra.
The veteran has also claimed service connection for 
degenerative joint disease of the left hip, bilateral hearing 
loss and tinnitus.  At his personal hearing before the 
undersigned, he testified that he injured his left hip in a 
fall, and that he developed hearing loss and tinnitus as a 
result of exposure to acoustic trauma.  The record indicates 
that the veteran served in the Republic of Vietnam in an 
artillery unit.  

In keeping with the tenets of the VCAA, the Board believes 
that the veteran should be afforded VA orthopedic and 
audiological examinations to determine whether such 
disabilities are, in fact, present and, if so, their likely 
etiology.  

In view of the foregoing, the issues of the veteran's 
entitlement to service connection for degenerative joint 
disease of the left hip, bilateral hearing loss, and tinnitus 
are REMANDED to the VBA AMC for action as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his left hip degenerative 
joint disease, hearing loss, and tinnitus 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should schedule the 
veteran for a VA special orthopedic 
examination by an orthopedic surgeon 
including on a fee basis if necessary to 
determine the current nature, extent of 
severity, and etiology of any left hip 
disorder(s) found present.  

The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate on the examination report that 
the claims file was, in fact, made 
available for review in conjunction with 
the examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.  

The examiner must be requested to address 
the following medical issues:

Does the veteran have any chronic 
acquired disorder(s) of the left hip, and 
if so, is it at least as likely as not 
that any such disorder(s) is/are related 
to service on any basis, or if 
preexisting service, was/were aggravated 
thereby?

Any opinions expressed by the examiner 
must be accomplished by a complete 
rationale.

6.  The VBA AMC should schedule the 
veteran for a VA special ear, nose, and 
throat examination to include an 
audiology evaluation by an appropriate 
specialist(s) including on a fee basis if 
necessary to determine the current 
nature, extent of severity, and etiology 
of any hearing loss and tinnitus which 
may be present.  

The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to and 
pursuant to conduction and completion of 
the examination(s).  


The examiners must annotate on the 
examination report(s) that the claims 
file was, in fact, made available for 
review in conjunction with the 
examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.  

The examiners must be requested to 
address the following medical issues:

Does the veteran have any hearing loss 
and/or tinnitus in either/both ears, and 
if so, is it at least as likely as not 
that any such disorders are the result of 
his military occupational duties in the 
artillery in service, or if preexisting 
service, was/were aggravated thereby?

Any opinions expressed by the examiner(s) 
must be accomplished by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for 
degenerative joint disease of the left 
hip, bilateral hearing loss, and 
tinnitus.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



